Citation Nr: 0511556	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  99-00 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a disability of the 
spine and back.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from November 1960 to 
November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating determination by the 
Wichita, Kansas, Medical and Regional Office Center (RO) of 
the Department of Veterans Affairs (VA).  This case was last 
before the Board in November 2003, when it was remanded for 
further development which has now been completed.  

In an Informal Hearing Presentation dated in March 2005, the 
representative raised, for the first time, the issue of clear 
and unmistakable error (CUE) " in [the] rating decision 
dated June 21, 1981; and all subsequent ratings which denied 
service connection for PTSD [post-traumatic stress 
disorder]."  A review of the claims file discloses that 
service connection for PTSD was initially denied by final 
rating action dated in July 2002.  The RO has not yet 
considered the issue of CUE in the June 1981 rating action, 
including the question of whether the current pleadings are 
sufficient to raise this issue; accordingly, this matter is 
referred to the RO for appropriate further action.  


FINDING OF FACT

A chronic disability of the spine and back was not present 
during service or for many years afterward, and the 
appellant's current disability of the spine and back is not 
etiologically related to service.  



CONCLUSION OF LAW

Entitlement to service connection for a disability of the 
spine and back is not established.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated September 19, 2000, 
August 16, 2003, and March 19, 2004.  In the last letter, the 
RO specifically informed the appellant of the current status 
of his claim and of the evidence already of record in support 
of that claim, and of what the evidence must show in order to 
support the claim.  The appellant was also asked to either 
submit any additional evidence in his possession or to inform 
the RO of any additional evidence or information which he 
thought would support his claim, so that the RO could attempt 
to obtain this additional evidence for him.  Moreover, the 
Board informed the appellant in the November 2003 Remand that 
he needed to submit "medical evidence of chronic disability 
of the spine and back in service, medical evidence of 
arthritis of his spine within one year of his discharge from 
service or medical evidence of a nexus between current 
disability of his spine and back and his military service."  
Since the veteran was informed of the evidence that would be 
pertinent to his claim and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, to this extent, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded a comprehensive VA 
examination in connection with the current claim, and 
extensive service and postservice medical records have been 
obtained.  Neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claim, and the Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in January 1998, before the enactment 
of the VCAA in November 2000.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claim was last adjudicated 
in December 2004 after the final VCAA letter was issued in 
March 2004 without response from the appellant or his 
representative.  There is no indication or reason to believe 
that that the ultimate decision of the RO on the merits of 
the claim would have been different had initial adjudication 
been preceded by complete VCAA notification and development.  
In sum, the Board is satisfied that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations and Pelegrini.  
Any procedural errors on the RO's part would constitute 
harmless error.  Therefore, in the Board's opinion, there is 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  



II.  Factual Background

On his enlistment medical examination in November 1960, the 
appellant had no relevant complaints, and his spine and back 
were clinically evaluated as normal.  He was 71 inches tall 
and weighed 203 pounds at this time; and the examining 
physician reported obesity as a pre-existing (but not 
disqualifying) defect.  The service medical records reflect a 
series of acute and transitory episodes of back pain.  X-ray 
films of the lumbosacral spine dating from June 1961 
disclosed no significant abnormality except for a suggestion 
of a Schmorl 's node deformity in the inferior articular 
cortex of L5.  Straight leg raising was negative at this 
time.  A skull series taken in 1962 in Germany following an 
episode of head trauma revealed no fractures or other 
abnormality.  In October 1965, X-ray studies of the 
lumbosacral spine disclosed an anomalous lumbosacral 
articulation, but were otherwise normal.  

The service records indicate that the appellant sustained a 
shell fragment wound of the left shoulder in Vietnam in 1969, 
for which he was awarded the Purple Heart Medal.  Another X-
ray study of the lumbosacral spine in April 1970 disclosed no 
fracture or other abnormality after the appellant was injured 
playing football.  X-ray films of the cervical spine dated in 
March 1973 revealed only a small bony ossicle at the antero-
inferior aspect of C3 which had the appearance of an old, 
unfused apophysis rather than an avulsion fracture.  

In September 1980, at the time of his retirement medical 
examination, the appellant reported that he had chipped his 
spine as a child and complained of recurrent back pain.  No 
relevant abnormal findings or diagnoses were reported on this 
medical examination, which reflected a normal clinical 
evaluation of the spine and back.  The appellant was 73 
inches tall and weighed 298 pounds on this examination.  

Neither the appellant's first claim for disability 
compensation benefits, filed in December 1980, nor his second 
such claim, filed in July 1981, made any mention of a 
disability of the spine and back.  On a VA examination of the 
appellant in April 1981, physical examination of the spine 
was grossly normal, as was the appellant's gait.  He weighed 
292 pounds at this time, down from a maximum of 315 pounds 
during the previous year.  

Private medical records dating from 1995 to 1997 are of 
record and reflect treatments for numerous medical problems, 
especially morbid obesity and various residual disabilities; 
but they reflect no treatment for or diagnosis of a disorder 
of the spine or back.  In December 1995, the appellant gave a 
history of a fracture of the T10 vertebra.  He weighed 345 
pounds at this time.  In December 1996, he was complaining of 
back pain after twisting his back.  

Also of record are the appellant's postservice military 
retiree medical records from McConnell Air Force Base which 
date from 1980 onwards.  In February 1987, the appellant came 
to the emergency room complaining of back pain radiating down 
his right leg for the previous day.  He said that this was a 
chronic problem.  X-ray studies of the lumbar spine disclosed 
mild degenerative changes (arthritis) with no other 
significant abnormalities.  The diagnosis at this time was of 
an acute exacerbation of a chronic low back syndrome 
secondary to obesity.  Otherwise, these medical records 
describe treatments for other medical problems, especially 
venous stasis disease of the lower extremities with ulcers 
and cellulitis.  

In his notice of disagreement, filed in December 1998, the 
appellant said he was involved in a jeep accident in Germany 
in 1962.  He was thrown out of the jeep and landed on his 
head (he was wearing a steel helmet at the time).  He alleged 
that X-ray films taken at this time revealed a cracked 
vertebra and a skull fracture.  This is inconsistent with the 
service medical records which reflect only a normal skull 
series at this time.  It is also inconsistent with the 
medical treatment accorded to the appellant at this time, 
which he said consisted of aspirin and a slip for light duty.  
The appellant further related that X-ray studies made at the 
time of his retirement also revealed the fractured vertebra 
stemming from this incident in service; but the report of his 
retirement medical examination includes only X-ray studies of 
the chest and right wrist and reflects no abnormal finding or 
diagnosis relating to the spine.  In the same document, the 
appellant also related that a doctor had estimated that there 
was 3.25 pounds of shrapnel in his back from a SFW sustained 
in a mortar attack in Vietnam in 1969.  

In June 2000, the Board affirmed on appeal the denial of 
claims seeking service connection for multiple disabilities, 
including a concussion and skull fracture.  

VA outpatient records dating from August 2000 to February 
2001 do not reflect any complaint or treatment for a 
disability of the spine and back.  

By rating actions dated in March and July 2002, service 
connection was granted for diabetes mellitus, and for the 
residuals of a superficial SFW of the left shoulder.  Service 
connection had previously been granted for the residuals of a 
right wrist fracture.  

In September 2002, the appellant was accorded a comprehensive 
VA examination of the spine and back.  The VA examiner noted 
that the appellant had a long history of obesity, weighing 
250 pounds at age 13 and currently weighing 500 pounds.  He 
presented in a wheelchair and was only able to get up with 
difficulty.  The appellant's medical history reportedly 
included a motor vehicle accident in Germany in 1962 and a 
superficial SFW to the upper left shoulder and back in 1969 
in Vietnam.  Physical examination of the appellant disclosed 
some pain and tenderness at the level of the mid and upper 
lumbar spine, but none over the thoracic or cervical spine.  
There were no symptoms of any nerve impingement.  X-ray films 
disclosed a significant amount of spurring at all levels of 
the spine, but there was no evidence of a fractured vertebra 
or of retained foreign bodies from the 1969 SFW in Vietnam.  
The examiner reported a diagnosis of degenerative arthritis 
of the spine.  

In addition to examining and interviewing the appellant, the 
VA examiner in September 2002 reviewed the contents of the 
claims file, including the service medical records.  It was 
concluded that the injuries in service were trivial as far as 
the back was concerned, and that these injuries could not 
explain the significant amount of degenerative arthritis of 
the cervical, thoracic, and lumbar spines which was currently 
present.  On the other hand, the appellant's weight was a 
significant factor in producing degenerative arthritis of the 
spine, and it was felt to be more likely than not that the 
appellant's spinal arthritis was connected to his overweight 
condition.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the present case, the appellant experienced a series of 
acute and transitory episodes of back pain in service, 
possibly stemming from several rather trivial injuries (at 
least as concerns the spine and back) described by the 
appellant.  All of these episodes had resolved without 
residual disability at the time of his retirement medical 
examination in September 1980.  There is no X-ray or other 
objective medical evidence of his current degenerative spinal 
arthritis during service or for many years afterward.  

Moreover, although requested to submit medical evidence of a 
nexus between his current disability of the spine and back 
and his military service, the appellant has not done so.  
Instead, a VA medical expert, who both interviewed and 
examined the appellant in September 2002 and also reviewed 
the entire claims file, concluded that the appellant's 
current degenerative spinal arthritis was unrelated to the 
trivial injuries in service or to any other incident in 
service, and was most likely related to the appellant's 
overweight condition.  This medical opinion is consistent 
with the diagnosis of chronic low back syndrome secondary to 
obesity reported by the appellant's postservice treating 
physicians at McConnell Air Force Base, and uncontradicted by 
other competent medical evidence of record.  Accordingly, 
this appeal will be denied.  

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a disability of the spine and back is 
denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs


